Citation Nr: 9909144	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946, from June 1948 to April 1952, and from April 1955 to 
May 1957.  

In December 1968, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, denied service 
connection for psychiatric disability.  The veteran did not 
file a Notice of Disagreement within one year of notice of 
that decision.  

In June 1987, the RO denied service connection for arthritis.  
The veteran did not file a Notice of Disagreement within one 
year of notice of that decision.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, entered in February 1993 and 
March 1994, by the RO.  A hearing was held before a hearing 
officer at the RO in March 1995, and the hearing officer's 
decision was entered in July 1995.  

In August 1996, the Board denied each of the issues which 
appear on the title page as well as the veteran's claim 
(which does not presently appear on the title page ) for 
service connection for renal disability.  Thereafter, the 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In response to a March 
1998 motion by VA for matters including summary affirmance, 
the Court, in a Memorandum Decision dated in October 1998, 
affirmed the aspect of the August 1996 Board decision denying 
service connection for renal disability and, relative to each 
issue currently stated on the title page, vacated and 
remanded the August 1996 Board determination for 
readjudication consistent with the Court's October 1998 
decision.  [redacted].

REMAND

The Board's disposition, in its August 1996 decision, of the 
two issues listed on the title page implicated the provisions 
of 38 C.F.R. § 3.156(a) (which bear on the criteria for 
determining whether new and material evidence to reopen a 
claim has been submitted) as those provisions were then 
interpreted by the Court.  However, as was noted by the Court 
in its above-cited October 1998 Memorandum Decision, the 
interpretation accorded the provisions of 38 C.F.R. 
§ 3.156(a) was modified in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Therefore, the Court directed that, after the 
veteran is afforded an opportunity "to submit additional 
evidence and argument" relative to each issue listed on the 
title page, each of the issues should be readjudicated in 
accordance with the provisions of 38 C.F.R. § 3.156(a), as 
interpreted in Hodge, supra.  Further development to 
facilitate the foregoing is, therefore, specified below.

The Board further observes that, in an item of correspondence 
from the veteran which was received at the RO in August 1997, 
he asserted a claim (for which the RO is shown to have 
initiated preliminary development) for service connection for 
post-traumatic stress disorder (PTSD).  Inasmuch, however, as 
such claim has apparently still not been adjudicated by the 
RO, further development to facilitate the accomplishment of 
the same is specified below.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
inform him of his opportunity to submit 
additional evidence and argument 
pertaining to the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for psychiatric disability as well as the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
arthritis.  

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
(1) adjudicate the veteran's recently 
asserted claim for service connection for 
PTSD; and (2) readjudicate, with 
consideration of the provisions of 
38 C.F.R. § 3.156(a) as interpreted in 
Hodge, supra, each issue stated on the 
title page.

3.  If either benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
of his above-cited recently asserted 
claim for service connection for PTSD, 
both he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case.  The veteran 
should be provided appropriate notice of 
the requirements to perfect an appeal 
with respect to any issue(s) addressed 
therein which does not appear on the 
title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals



- 4 -


